DLD-227                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-2387
                                     ___________

                          UNITED STATES OF AMERICA

                                           v.

                              CARL JEFFERSON,
                                   Appellant
                     ____________________________________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                      (D.C. Criminal No. 2-00-cr-00469-001)
                    District Judge: Honorable Petrese B. Tucker
                    ____________________________________

          Submitted for Possible Dismissal Due to a Jurisdictional Defect and
     Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 30, 2011

          Before: FISHER, BARRY and VAN ANTWERPEN, Circuit Judges.

                                (Filed: July 15, 2011 )
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Appellant Carl Jefferson appeals from an order of the District Court denying his

motion pursuant to 18 U.S.C. § 3582(c)(2). We will summarily affirm.
       Pursuant to a binding plea agreement with the Government, Jefferson pleaded

guilty in March of 2001 to the following three counts on which he was indicted:

1) possession with intent to distribute cocaine base, in violation of 21 U.S. C. §§ 841(a)

and 841(b)(1)(D); 2) carrying a firearm during and in relation to a drug trafficking crime,

in violation of 18 U.S.C. § 924(c); and 3) felon in possession of a firearm, in violation of

18 U.S.C. § 922(g). The District Court imposed the statutory mandatory minimum

sentence of 180 months of imprisonment, which included 120 months for the drug

offense. We affirmed Jefferson’s conviction and sentence on direct appeal. See United

States v. Jefferson, 57 F. App’x 934 (3d Cir. 2003).

       In August 2010, Jefferson filed in the District Court a motion to reduce his

sentence pursuant to18 U.S.C. § 3582(c)(2), based on Amendments 706 and 711 to the

United States Sentencing Guidelines (“USSG”) authorizing a reduction, effective

retroactively, to the base guideline offense level for distribution and conspiracy offenses

involving cocaine base. The District Court denied Jefferson’s § 3582 motion, as well as

his subsequent motion for reconsideration. Jefferson timely appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review

the District Court’s decision to deny Jefferson’s motion to reduce his sentence pursuant

to § 3582(c)(2) for abuse of discretion. United States v. Mateo, 560 F.3d 152, 154 (3d

Cir. 2009).

       A District Court may reduce a defendant’s sentence under § 3582 “in the case of a

defendant who has been sentenced to a term of imprisonment based on a sentencing range

                                             2
that has subsequently been lowered by the Sentencing Commission . . . after considering

the factors set forth in section 3553(a) to the extent that they are applicable, if such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). However, a district court’s § 3582 authority to

reduce sentences based on amended guideline ranges is limited by § 1B1.10, which

provides, in relevant part, that a reduction is not authorized under 18 U.S.C. § 3582(c)(2)

if the “amendment listed in subsection (c) does not have the effect of lowering the

defendant’s applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B). Commentary on

the revision elaborates: “The amendment does not have the effect of lowering the

defendant’s applicable guideline range because of the operation of another guideline or

statutory provision (e.g., a statutory mandatory minimum term of imprisonment).” Id.,

app. note 1(A).

       In November 2007, the Sentencing Commission issued Amendment 706, which

reduced the base offense level for crack cocaine offenses under § 2D1.1(c) by two

levels.1 See U.S.S.G. App. C, Amend. 706 (Nov. 1, 2007). The Commission later made

the amendment retroactively applicable. See U.S.S.G. App. C, Amend. 713 (Supp.

May 1, 2008).

       As indicated, Jefferson sought to have his sentence reduced as result of those

amendments. However, they do not apply here because Jefferson was sentenced to a


       1
           Amendment 706 was subsequently amended by Amendment 711.


                                               3
mandatory minimum sentence required by statute. See United States v. Doe, 564 F.3d

305, 311-12 (3d Cir. 2009) (holding that Amendment 706 did not have the effect of

lowering the applicable guideline range where the defendants received statutory

mandatory minimum sentences and thus the defendants were not eligible for relief under

§ 3582).

      Because the District Court did not abuse its discretion in denying Jefferson’s

motion to reduce his sentence, or his motion for reconsideration,2 we will summarily

affirm. See Third Cir. LAR 27.4; I.O.P. 10.6.




      2
         Jefferson did not demonstrate any valid basis for granting the motion for
reconsideration, such as intervening change in controlling law, new evidence, or the need
to correct clear error of law or fact or prevent manifest injustice. See Lazaridis v.
Wehmer, 591 F.3d 666, 669 (3d Cir. 2010).


                                            4